Exhibit 10.1

 

REPRESENTATION AND WARRANTY INDEMNIFICATION AGREEMENT

 

This REPRESENTATION AND WARRANTY INDEMNIFICATION AGREEMENT (including all
exhibits and schedules hereto, this “Agreement”) is made and entered into as of
May 28, 2019, by and among MEDAMERICA PROPERTIES INC., a Delaware corporation
(“MAMP”), and BROAD STREET OPERATING PARTNERSHIP, LP, a Delaware limited
partnership (the “Operating Partnership” and together with MAMP, the “MAMP
Parties”), on the one hand, and each of Michael Z. Jacoby and Thomas M. Yockey
(collectively, the “Indemnitors”), on the other hand. The MAMP Parties and the
Indemnitors are each individually referred to herein as a “Party” and
collectively as the “Parties.”

 

RECITALS

 

A.     For purposes of this Agreement, all capitalized terms shall have the
meanings given to such terms in Exhibit A, or as otherwise defined in this
Agreement.

 

B.     Broad Street Ventures, LLC, a Maryland limited liability company (“BSV”),
or its affiliate is (either alone or together with certain co-managers or
co-managing members) the manager or the managing member of the limited liability
companies set forth on Exhibit B (collectively, the “BSV Entities”), each of
which other limited liability companies, directly or indirectly, owns certain
real property set forth opposite the name of such other limited liability
companies on Exhibit B (collectively, the “BSV Properties”)

 

C.     Broad Street Realty, LLC, a Maryland limited liability company (“BSR”),
serves as the property manager for each of the BSV Properties, other than the
property known as Brookhill Azalea Shopping Center.

 

D.     BSV, BSR, each of the BSV Entities and each of MAMP and its subsidiaries
desire to combine the ownership of BSV, BSR and each of the BSV Entities through
a series of merger transactions (such transactions, collectively, the
“Transactions”) with MAMP or the Operating Partnership, as applicable, and
certain of their respective subsidiaries pursuant to the agreements set forth on
Exhibit C (the “Merger Agreements”), each of which has been entered into on the
date hereof.

 

E.     Each of the Indemnitors is a managing member of, and holds a 50.0%
ownership interest in, each of BSV and BSR.

 

F.     In order to induce the MAMP Parties to enter into and consummate the
Transactions, the Indemnitors have agreed to provide certain indemnities with
respect to the representations and warranties made by the applicable BSV Entity
with respect to BSV, BSR, the other BSV Entities and the BSV Properties in the
Merger Agreements.

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
undertakings set forth below, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged and agreed, and
intending to be legally bound, the Parties hereto agree as follows:

 

 

--------------------------------------------------------------------------------

 

 

Article 1. 
survival; representations and warranties

 

Section 1.1       Applicable Representations and Warranties; Survival. It is the
express intention that the representations and warranties of each of the BSV
Entities set forth in each of the Merger Agreements or in any certificate,
schedule, instrument or other document delivered by a BSV Entity pursuant to any
of the Merger Agreements shall survive the Closing for a period of twelve (12)
months following the Closing.

 

Section 1.2        Indemnification by Indemnitors. Subject to the limitations
set forth in Section 1.3, upon the terms and subject to the conditions set forth
in this Article 1, from and after the Closing Date, the Indemnitors shall
severally, and not jointly, indemnify, defend and hold harmless each of the MAMP
Parties (each, an “Indemnitee”) from and against any and all Damages that the
Indemnitees may suffer resulting from, arising out of, relating to or caused by
any breach or inaccuracy of any representation or warranty made by any of the
BSV Entities in the Merger Agreements or in any certificate or affidavit
delivered by a BSV Entity pursuant to the terms of any Merger Agreement
(collectively, the “Indemnified Claims”).

 

Section 1.3       Limitations on Indemnification.

 

(a)     The Indemnitors shall only be required to indemnify the Indemnitees
under Section 1.2 with respect to any Indemnified Claims for which the
Indemnitees have provided written notice to the Indemnitors, setting forth
therein in reasonable detail the basis for such Indemnified Claims, on or prior
to the twelve (12)-month anniversary of the Closing; provided, however, that, in
the event that the Indemnitees notify the Indemnitors with respect to any
Indemnified Claim on or prior to the twelve (12)-month anniversary of the
Closing, then any such Indemnified Claim shall survive until resolved in
accordance with the terms and conditions of this Agreement (the “Indemnification
Period”).

 

(b)     Notwithstanding anything to the contrary contained herein, no Indemnitee
shall be entitled to receive indemnification hereunder unless the aggregate
amount of all Damages for all Indemnified Claims exceeds $500,000 (in which case
all such Damages from the first dollar, together with all other Damages for
Indemnified Claims shall then be recoverable (subject to the other limitations
set forth in this Agreement, including Section 1.3(c)).

 

2

--------------------------------------------------------------------------------

 

 

(c)     In no event shall the aggregate amount of Damages for which each of the
Indemnitors is liable pursuant to this Agreement exceed an amount equal to the
product obtained by multiplying (i) ten percent (10%), by (ii) the aggregate
number of shares of MAMP Common Stock and OP Units actually received by each
such individual Indemnitor pursuant to the terms of the Merger Agreements (the
resulting amount, such Indemnitor’s, the “Max Equity Pledge”). Notwithstanding
anything contained herein to the contrary, the MAMP Indemnified Parties shall
look first to available insurance proceeds (including, without limitation, any
title insurance proceeds, if applicable), and then to the OP Units and/or shares
of MAMP Common Stock held by the Indemnitors for indemnification under this
Article 1. Following the Closing and the issuance of shares of MAMP Common Stock
and the OP Units to the applicable Indemnitors, no Indemnitee shall have
recourse to any other assets of the Indemnitors other than the shares of Common
Stock and OP Units of the Indemnitors constituting each such Indemnitor’s Max
Equity Pledge. The Parties acknowledge and agree that the shares of MAMP Common
Stock and OP Units underlying the Max Equity Pledge shall be released to satisfy
the obligations under this Agreement on a pro rata basis from each Indemnitor
based on each such Indemnitor’s then-applicable Pro Rata Share. For purposes of
the foregoing, each Indemnitor’s “Pro Rata Share” is determined, at the
applicable time of determination, by dividing (i) the then-current value of such
Indemnitor’s portion of the Max Equity Pledge that has not already been released
to obligations under this Agreement, by (ii) the then-current aggregate value of
all Max Equity Pledge of all Indemnitors that has not already been released to
satisfy obligations under this Agreement. In addition, for purposes of this
Agreement, each share of MAMP Common Stock and each OP Unit constituting a
portion of an Indemnitor’s Max Equity Pledge shall be valued at $3.44 per share
of MAMP Common Stock and $3.44 per OP Unit, as applicable. In the event of any
reclassification, recapitalization, stock split, stock dividend (including any
dividend or distribution of securities convertible into MAMP Common Stock or OP
Units) or subdivision with respect to MAMP Common Stock or OP Units, any change
or conversion of MAMP Common Stock or OP Units into other securities, any
non-cash extraordinary dividend or distribution with respect to the MAMP Common
Stock or OP Units (or if a record date with respect to any of the foregoing
should occur), after the date of this Agreement, equitable, appropriate and
proportionate adjustments shall be made to the number of shares of MAMP Common
Stock and OP Units subject to the Max Equity Pledge and to the deemed value
thereof.

 

(d)     The Indemnitors shall not have any obligation or liability under this
Agreement or otherwise with respect to any Damages that are caused by the
actions of any Indemnitee. If the amount of any Damages suffered by any
Indemnitee is reduced at any time subsequent to any payment by an Indemnitor of
any amounts in respect thereof, including as a result of such Damages being
recovered from any other third party (including any insurer), then, in such
event, an amount equal to the amount of such reduction (not to exceed, in any
event, the amount so previously paid in respect thereof by any Indemnitor) shall
promptly be repaid by the applicable Indemnitee to the applicable Indemnitor.

 

(e)     If any fact, circumstance or condition forming a basis for any
Indemnified Claim under this Agreement shall overlap with any fact,
circumstance, condition, agreement or event forming the basis of any other
Indemnified Claim under this Agreement, then there shall be no duplication in
the calculation of the amount of the Damages. For the avoidance of doubt, any
Damages subject to indemnification under this Agreement shall be determined
without duplication of recovery due to the facts giving rise to such Damages
constituting a breach or inaccuracy of more than one representation, warranty,
covenant or agreement.

 

Section 1.4      Sole and Exclusive Remedy. Subject only to potential claims
following termination of the Merger Agreements, if any, the Parties agree that
the indemnification rights set forth in this Agreement shall be the MAMP
Parties’ sole and exclusive remedy with respect to the transactions contemplated
by this Agreement and the Merger Agreements.

 

Section 1.5      Pledge by Indemnitors.

 

(a)     As collateral security for the performance of the Indemnitors’
obligations under this Agreement, each of the Indemnitors hereby pledges,
assigns and grants to the Indemnitees a first priority lien, and security
interest, in a number of shares of MAMP Common Stock and OP Units constituting
each such Indemnitor’s Max Equity Pledge.

 

3

--------------------------------------------------------------------------------

 

 

(b)     For the purpose of perfecting the pledge of the security interest
granted by each of the Indemnitors to the Indemnitees, each Indemnitor
authorizes and directs MAMP or the Operating Partnership, as applicable, acting
in its capacity as the issuer of the applicable securities, to register the
pledge of such shares of MAMP Common Stock and OP Units on the books and records
of MAMP and the Operating Partnership and to include appropriate legends on such
shares of MAMP Common Stock and OP Units evidencing such pledge. In addition, in
the event that any shares of MAMP Common Stock subject to the obligations
hereunder shall be certificated, MAMP shall hold the certificates evidencing
such shares until the expiration of the Indemnification Period.

 

(c)     Subject to the provisions of this Agreement, until such time as the
applicable shares of MAMP Common Stock and OP Units constituting each
Indemnitor’s Max Equity Pledge have been applied to satisfy any indemnification
obligations under this Agreement, each Indemnitor shall be entitled to (i)
exercise all voting rights with respect to such securities, and (ii) receive and
retain for its own account any and all dividends and distributions and interest
at any time and from time to time paid upon any of such securities.

 

Section 1.6      Procedures for Indemnification – Direct Claims. Subject to the
limitations set forth in Article 1, if an Indemnitee wishes to make an
indemnification claim under this Article 1, the Indemnitee Representative shall
deliver a written notice (an “Indemnification Claim Notice”) to the Indemnitors
(i) stating that an Indemnitee has paid, incurred, suffered or sustained, or
reasonably anticipates that it may pay, incur, suffer or sustain Damages, and
(ii) specifying in reasonable detail the factual basis of the Indemnified Claim
and demanding indemnification therefor; provided that the failure to promptly
notify the Indemnitors shall not prejudice the right of the Indemnitee to make
or recover for such claim except to the extent that (x) such delay has caused
material prejudice to the defense of such claim, or (y) such notice is not
delivered to the Indemnitors prior to the expiration of the Indemnification
Period.

 

Section 1.7     Procedures for Indemnification - Third Party Claims. Subject to
the limitations set forth in Article 1, in the event any Indemnitee becomes
aware of a third party claim which the Indemnitee reasonably believes may result
in a claim for indemnification pursuant to this Article 1, then the Indemnitee
Representative shall promptly (and in any event within five (5) days after the
service of any summons or other document) after the Indemnitee acquired
knowledge of any third party Proceeding, give written notice thereof to the
Indemnitors; provided that the failure of the Indemnitee Representative to
promptly notify the Indemnitors shall not prejudice the right of the Indemnitee
to make or recover for such claim except to the extent that (x) such delay has
caused material prejudice to the defense of such claim, or (y) such notice is
not delivered to the Indemnitors prior to the expiration of the Indemnification
Period. The Indemnitors shall have the right to assume the defense of any
Proceeding with one (1) law firm reasonably acceptable to the Indemnitee
Representative upon delivery of notice to that effect to the Indemnitee
Representative. If the Indemnitors, after written notice from the Indemnitee
Representative, fail to take timely action to defend the action resulting from
the Proceeding or otherwise respond to the Proceeding, or if the Indemnitors’
counsel has reasonably determined that there may be a conflict between the
Indemnitees and the Indemnitors in the defense of such Proceeding, then the
Indemnitee Representative shall have the right to defend the action resulting
from the Proceeding by counsel of its own choosing, but at the cost and expense
of the Indemnitors. The Indemnitee Representative shall not have the right to
settle or compromise any Proceeding, and recover from the Indemnitors any amount
paid in settlement or compromise thereof, without the prior written consent of
the Indemnitors. The Indemnitors shall have the right to settle or compromise
any Proceeding against the Indemnitees without the consent of the Indemnitee
Representative so long as the terms of the settlement or compromise provide for
the unconditional release of the Indemnitees and require the payment of monetary
damages only.

 

4

--------------------------------------------------------------------------------

 

 

Section 1.8       Indemnitee Representative.

 

(a)     A committee comprised of each of (i) Joe Bencivenga or, in the event Joe
Bencivenga cannot or will not serve, Vineet Bedi, and (ii) an independent
director of MAMP designated by the Indemnitors (each such member of the
committee, an “Indemnification Committee Member”), shall be appointed as
representative and attorney-in-fact to act on behalf of the Indemnitees (the
“Indemnitee Representative”) with respect to any Indemnified Claim asserted by
an Indemnitee and shall be authorized to initiate an Indemnified Claim on behalf
of the Indemnitees, and to take any and all actions and make any decisions
required or permitted to be taken by an Indemnitee pursuant to this Agreement,
including the exercise of the power to give and receive notices and
communications; agree to, negotiate, enter into settlements and compromises of,
and comply with orders with respect to claims for indemnification pursuant to
this Agreement; litigate, arbitrate, resolve, settle or compromise any claim for
indemnification pursuant to this Agreement; engage, employ or appoint any agents
or representatives (including attorneys, accountants and consultants) to assist
the Indemnitee Representative in complying with his duties and obligations; and
take all actions necessary or appropriate in the good faith judgment of the
Indemnitee Representative for the accomplishment of the foregoing.

 

(b)     In the event of any dispute or disagreement between the Indemnification
Committee Members with respect of any action to be taken under this Agreement in
their role as the Indemnitee Representative, then the Parties agree that such
dispute or disagreement shall be determined as follows: (i) the Indemnification
Committee Members shall negotiate in good faith for a period of ten days to
resolve the dispute or disagreement with the intent of agreeing upon the
appropriate action (if any) to be taken in accordance with their role as
Indemnitee Representation, and (ii) in the event that following such ten day
good faith negotiation, the Indemnification Committee Members are unable to
agree upon such matter, then the matter shall be determined through an alternate
dispute resolution process and shall be submitted to final and binding
arbitration before the American Arbitration Association (“AAA”), or its
successor, at AAA’s office in Washington, D.C. pursuant to the United States
Arbitration Act, 9 U.S.C. Sec. 1, et seq. In the event of an arbitration under
this Section 1.8, the dispute shall be submitted to one arbitrator, who shall
have sole authority to determine procedural questions, such as arbitrability and
the merits of the claim. The arbitrator will be selected by mutual agreement of
the Indemnification Committee Members promptly following initiation of
arbitration in accordance with this Section 1.8; provided that, in the event the
Indemnification Committee Members are unable to reach an agreement on an
arbitrator within twenty days of initiation, then each of the Indemnification
Committee Members will each select one arbitrator from a list provided by AAA
(the “AAA List”), and the two arbitrators selected will select a third
arbitrator, which arbitrator will be the sole arbitrator for the purpose of
resolving the dispute; provided further, that, in the event the two arbitrators
are unable to reach agreement on the third arbitrator within thirty days of
initiation, AAA will have the authority to select an arbitrator from the AAA
List provided to the Indemnification Committee Members. Any arbitrator selected
to serve will be qualified by training and experience for the matters for which
such arbitrator is designated to serve and will not be affiliated with either of
the Indemnification Committee Members or any of their respective Affiliates.

 

5

--------------------------------------------------------------------------------

 

 

(c)     Either of the Indemnification Committee Members may commence the
arbitration process by filing a written demand for arbitration with AAS at the
designated office and concurrently sending a copy to the other Indemnification
Committee Member. The arbitration will be conducted in accordance with the
provisions of AAA’s Commercial Arbitration Rules as in effect when the
arbitration demand is filed. Each of the Indemnification Committee Members shall
cooperate with AAA and each other in scheduling the arbitration proceedings. The
costs and fees of AAA and of the arbitrator shall be borne by the Company. The
provisions of this paragraph are specifically enforceable by any court with
subject matter jurisdiction.

 

(d)     The final decision of the arbitrator will be a reasoned opinion based on
this Agreement and the Merger Agreements, and other factors consistent with
applicable Law and will be furnished in writing to the Indemnification Committee
Members. The final decision of the arbitrator will constitute a conclusive
determination of the issue in question and the Indemnitee Representative shall
take all actions consistent with such determination. Any judgment upon the award
rendered by the arbitrator may be entered in any court having jurisdiction over
the subject matter of this Agreement.

 

(e)     The arbitrator chosen in accordance with these provisions will not have
the power to alter, amend, or otherwise affect the terms of these arbitration
provisions or the provisions of this Agreement, the Merger Agreements, or any
other documents that are delivered in connection with this Agreement.

 

Article 2.
Miscellaneous

 

Section 2.1     Counterparts. This Agreement may be executed in counterparts,
all of which shall be considered one and the same agreement and shall become
effective when counterparts have been signed by each of the Parties and
delivered to each other Party (including by means of electronic delivery), it
being understood that the Parties need not sign the same counterpart. Signatures
to this Agreement transmitted by facsimile transmission, by electronic mail in
“portable document format” (“.pdf”), or by any other electronic means intended
to preserve the original graphic and pictorial appearance of a document, will
have the same effect as physical delivery of the paper document bearing the
original signature.

 

Section 2.2     Governing Law. This Agreement shall be governed by and construed
in accordance with the internal Laws of the State of Delaware, without regard to
the choice of laws provisions thereof.

 

6

--------------------------------------------------------------------------------

 

 

Section 2.3      Exclusive Jurisdiction; Waiver of Jury Trial.

 

(a)     ANY PROCEEDING ARISING OUT OF OR BASED UPON THIS AGREEMENT OR THE
TRANSACTIONS SHALL BE INSTITUTED FIRST, IN THE COURT OF CHANCERY WITHIN NEW
CASTLE COUNTY IN THE STATE OF DELAWARE (AND ANY APPELLATE COURT THEREOF LOCATED
WITHIN SUCH COUNTY) AND TO THE EXTENT SUCH COURT OF CHANCERY (OR APPELLATE COURT
THEREOF LOCATED WITHIN SUCH COUNTY) LACKS JURISDICTION OVER THE MATTER, THE
FEDERAL COURTS OF THE UNITED STATES OF AMERICA LOCATED WITHIN NEW CASTLE COUNTY
IN THE STATE OF DELAWARE (OR APPELLATE COURT THEREOF LOCATED WITHIN SUCH
COUNTY), AND EACH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE
EXCLUSIVE JURISDICTION OF SUCH COURTS IN ANY SUCH PROCEEDING. SERVICE OF
PROCESS, SUMMONS, NOTICE OR OTHER DOCUMENT BY MAIL TO SUCH PARTY’S ADDRESS SET
FORTH HEREIN SHALL BE EFFECTIVE SERVICE OF PROCESS FOR ANY PROCEEDING BROUGHT IN
ANY SUCH COURT. THE PARTIES IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY OBJECTION
TO THE LAYING OF VENUE OF ANY PROCEEDING IN SUCH COURTS AND IRREVOCABLY WAIVE
AND AGREE NOT TO PLEAD OR CLAIM IN ANY SUCH COURT THAT ANY SUCH PROCEEDING
BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

 

(b)     EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE
UNDER THIS AGREEMENT OR THE RELATED AGREEMENTS IS LIKELY TO INVOLVE COMPLICATED
AND DIFFICULT ISSUES AND, THEREFORE, EACH SUCH PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE MERGER
AGREEMENTS OR THE TRANSACTIONS. EACH PARTY TO THIS AGREEMENT CERTIFIES AND
ACKNOWLEDGES THAT (I) NO REPRESENTATIVE OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT SEEK TO ENFORCE THE
FOREGOING WAIVER IN THE EVENT OF A PROCEEDING, (II) SUCH PARTY HAS CONSIDERED
THE IMPLICATIONS OF THIS WAIVER, (III) SUCH PARTY MAKES THIS WAIVER VOLUNTARILY,
AND (IV) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 2.3(b).

 

Section 2.4      Amendment; Waiver. Any amendment hereto shall be in writing and
signed by all Parties. No waiver of any provisions of this Agreement shall be
valid unless in writing and signed by the Party against whom enforcement is
sought. The waiver by any Party of the performance of any act shall not operate
as a waiver of the performance of any other act or an identical act required to
be performed at a later time. Except as otherwise provided herein, no action
taken pursuant to this Agreement, including any investigation by or on behalf of
any Party, shall be deemed to constitute a waiver by the Party taking such
action of compliance with any representations, warranties, covenants or
agreements contained in this Agreement.

 

7

--------------------------------------------------------------------------------

 

 

Section 2.5     Entire Agreement. This Agreement, the exhibits and schedules
hereto and the Merger Agreements, constitute the entire agreement of the Parties
and supersede conflicting provisions set forth in all other prior agreements and
understandings, both written and oral, among the Parties with respect to the
subject matter hereof and thereof, as the case may be.

 

Section 2.6     Assignability. Neither this Agreement nor any of the rights,
interests or obligations of the Parties hereunder shall be assigned by any of
the Parties hereto (whether by operation of law or otherwise) without the prior
written consent of the other Parties, and any attempt to make any such
assignment without such consent shall be null and void. Subject to the preceding
sentence, this Agreement will be binding upon, inure to the benefit of and be
enforceable by the Parties and their respective successors and permitted
assigns.

 

Section 2.7     Titles. The titles and captions of the Articles, Sections and
paragraphs of this Agreement are included for convenience of reference only and
shall have no effect on the construction or meaning of this Agreement.

 

Section 2.8     Third Party Beneficiary. No provision of this Agreement is
intended, nor shall it be interpreted, to provide or create any third party
beneficiary rights or any other rights of any kind in any customer, affiliate,
stockholder, partner, member, director, officer or employee of any party hereto
or any other Person. All provisions hereof shall be personal solely among the
Parties to this Agreement.

 

Section 2.9     Severability. If any provision of this Agreement, or the
application thereof, is for any reason held to any extent to be invalid or
unenforceable, the remainder of this Agreement and application of such provision
to other Persons or circumstances will be interpreted so as reasonably to effect
the intent of the Parties hereto. The Parties further agree to replace such void
or unenforceable provision of this Agreement with a valid and enforceable
provision that will achieve, to the extent possible, the economic, business and
other purposes of the void or unenforceable provision and to execute any
amendment, consent or agreement deemed necessary or desirable by the Parties to
effect such replacement. To the extent permitted by applicable Law, the Parties
waive any provision of applicable Law which renders any provision of this
Agreement unenforceable in any respect.

 

Section 2.10     Interpretation. This Agreement shall be read and construed in
the English language. As used in this Agreement, any reference to the masculine,
feminine or neuter gender shall include all genders, the plural shall include
the singular, and singular shall include the plural. References herein to a
Party or other Person include their respective successors and permitted assigns.
The words “include,” “includes” and “including” when used herein shall be deemed
to be followed by the phrase “without limitation” unless such phrase otherwise
appears. Unless the context otherwise requires, references herein to articles,
sections, schedules, exhibits and attachments shall be deemed references to
articles and sections of, and schedules, exhibits and attachments to, this
Agreement. Unless the context otherwise requires, the words “hereof,” “hereby”
and “herein” and words of similar meaning when used in this Agreement refer to
this Agreement in its entirety and not to any particular article, section or
provision hereof. Except when used together with the word “either” or otherwise
for the purpose of identifying mutually exclusive alternatives, the term “or”
has the inclusive meaning represented by the phrase “and/or.” Any deadline or
time period set forth in this Agreement that by its terms ends on a day that is
not a Business Day shall be automatically extended to the next succeeding
Business Day. All references in this Agreement to “dollars” or “$” shall mean
United States Dollars. With regard to each and every term and condition of this
Agreement, the Parties understand and agree that the same have or has been
mutually negotiated, prepared and drafted, and that if at any time the Parties
desire or are required to interpret or construe any such term or condition or
any agreement or instrument subject thereto, no consideration shall be given to
the issue of which Party actually prepared, drafted or requested any term or
condition of this Agreement.

 

8

--------------------------------------------------------------------------------

 

 

Section 2.11     Notices. All notices, requests, demands, waivers and
communications required or permitted to be given under this Agreement shall be
in writing signed by or on behalf of the Party making such notice, request,
demand, waiver or communication and shall be deemed to be given (i) on the day
delivered (or if that day is not a Business Day, or if delivered or refused
after the close of business on a Business Day, on the next day that is a
Business Day) when sent by personal delivery or overnight courier, (ii) on the
third Business Day after mailed by registered or certified mail, postage
prepaid, return receipt requested, or (iii) upon transmission when sent by
facsimile transmission or email transmission. Mailed notices shall be addressed
as set forth below, but any Party may change the address set forth below by
written notice to other Parties in accordance with this paragraph.

 

To the Indemnitors:

 

c/o Broad Street Realty, LLC

7250 Woodmont Avenue, Suite 350

Bethesda, MD 20814

Attention: Michael Z. Jacoby

Facsimile: (301) 828-1201

Email: mjacoby@broadstreetllc.net

 

To the MAMP Parties:

 

MedAmerica Properties, Inc.

5200 Town Center Circle, Suite 550

Boca Raton, FL 33486

Attention: Gary Marino

Facsimile: (561) 314-6834

Email: gary@medamericaproperties.com

 

Section 2.12     Additional Representations and Warranties of the Indemnitors.
Each Indemnitor represents and warrants that, during the MAMP Governance Period
(as defined in the Merger Agreements), it shall, in such Indemnitor’s capacity
as a shareholder of MAMP: (i) vote in favor of the election of Joe Bencivenga
and Vineet Bedi as directors of MAMP, and (ii) not take any action to remove Joe
Bencivenga or Vineet Bedi as directors of MAMP.

 

 

[Signature Page Follows]

 

9

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Parties have executed and delivered this Agreement as of
the date first written above.

 

 

 

 

MICHAEL Z. JACOBY

 

 

/s/ Michael Z. Jacoby                                        

 

 

 

 

THOMAS M. YOCKEY

 

 

/s/ Thomas M. Yockey                                       

 

 

 

 

MEDAMERICA PROPERTIES INC.

 

 

By:        /s/ Gary O. Marino                                                

Name: Gary O. Marino

Title:   Chairman

 

 

 

BROAD STREET OPERATING

PARTNERSHIP, LP

 

By: BROAD STREET OP GP, LLC, its general

partner

 

By: MEDAMERICA PROPERTIES INC., its

sole member

 

 

By:        /s/ Gary O. Marino                                                  

Name: Gary O. Marino

Title:   Chairman

 

 

Signature Page to Representation and Warranty Indemnification Agreement

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT A
TO
REPRESENTATION AND WARRANTY INDEMNIFICATION AGREEMENT

 

DEFINITIONS

 

For purposes of the Agreement, the following terms have the meanings set forth
below:

 

(a)     “Business Day” means any day other than a Saturday, a Sunday or a day on
which banks in the City of New York are authorized or obligated by applicable
Law to close.

 

(b)     “Closing” shall mean the closing of the transactions contemplated by the
Merger Agreements (other than in respect of the Delayed Transactions).

 

(c)     “Closing Date” shall mean the date on which the Closing actually occurs.

 

(d)     “Damages” means all claims, liabilities, Taxes, demands, obligations,
losses, penalties, fines, assessments, levies and judgments (at equity or at
law), damages (including compensatory damages and amounts paid in settlement),
costs and expenses, including reasonable attorneys’, accountants’,
investigators’, and experts fees and expenses (reasonably sustained or incurred
in connection with the defense or investigation of any Proceedings, including
Proceedings to establish insurance coverage), whenever arising or incurred and
regardless of whether subject to a Proceeding, but (i) reduced by any insurance
proceeds or other payment or recoupment received, realized or retained by a
Party as a result of the events giving rise to the Proceeding net of any
expenses related to the receipt of such proceeds, payment or recoupment,
including retrospective premium adjustments, if any, and (ii) expressly
excluding exemplary, consequential and punitive damages (except to the extent
awarded in any Proceeding initiated by a third party), a multiple of earnings, a
decline in value of the Merger Consideration or any other indirect speculative
damages.

 

(e)     “Governmental Entity” means any governmental agency or
quasi-governmental agency, bureau, board, commission, court, department,
official, political subdivision, tribunal or other instrumentality of any
government, whether federal, state or local, domestic or foreign.

 

(f)     “Law” means any statute, code, rule, regulation, order, ordinance,
judgment or decree or other pronouncement of any Governmental Entity having the
effect of law.

 

(g)     “MAMP Common Stock” means the common stock, $0.01 par value per share,
of MAMP.

 

(h)     “OP Unit” means a common unit of limited partnership interest of the
Operating Partnership.

 

(i)     “Person” means any individual, corporation, limited liability company,
partnership, joint venture, association, joint-stock company, trust,
unincorporated organization or Governmental Entity.

 

A-1

--------------------------------------------------------------------------------

 

 

(j)     “Proceeding” means any governmental, judicial, administrative or
adversarial proceeding (public or private), any action, claim, lawsuit, legal
proceeding, whistleblower complaint, charge, accusation, petition, litigation,
arbitration or mediation, any hearing, investigation (internal or otherwise),
probe or inquiry by any Governmental Entity or any other dispute, including any
adversarial proceeding.

 

A-2

--------------------------------------------------------------------------------

 

 

EXHIBIT B
TO
REPRESENTATION AND WARRANTY INDEMNIFICATION AGREEMENT

 

BSV ENTITIES AND PROPERTIES

 

 

Broad Street Entity

Related Property

BSV Avondale LLC

Avondale Shops

BSV Colonial Investor LLC

Midtown Colonial

BSV Coral Hills Investors LLC

Coral Hills Shopping Center

BSV Crestview Square LLC

Crestview Square

BSV Cromwell Parent LLC

Cromwell Field Shopping Center

BSV Cypress Point Investors LLC

Cypress Point Shopping Center

BSV Dekalb LLC

Dekalb Plaza

BSV Greenwood Investors LLC

The Shops at Greenwood Village

BSV Highlandtown Investors LLC

Highlandtown Village Shopping Center

BSV Hollinswood LLC

Hollinswood Shopping Center

BSV Lamont Investors LLC

Lamar Station Plaza

BSV Lamonticello Investors LLC

Midtown Lamonticello

BSV LSP East Investors LLC

Lamar Station Plaza East

BSV Patrick Street Member LLC

Vista Shops at Golden Mile

BSV Premier Brookhill LLC

Brookhill Azalea Shopping Center

BSV Spotswood Investors LLC

Spotswood Valley Square Shopping Center

BSV West Broad Investors LLC

West Broad Commons Shopping Center

 

B-1

--------------------------------------------------------------------------------

 

 

EXHIBIT C
TO
REPRESENTATION AND WARRANTY INDEMNIFICATION AGREEMENT

 

MERGER AGREEMENTS

 

 

 

1.

Agreement and Plan of Merger, dated as of the date hereof, by and among Broad
Street Realty, LLC, MedAmerica Properties Inc., Broad Street Operating
Partnership, LP and Broad Street Realty Merger Sub LLC.

 

 

2.

Agreement and Plan of Merger, dated as of the date hereof, by and among Broad
Street Ventures, LLC, MedAmerica Properties Inc., Broad Street Operating
Partnership, LP and Broad Street Ventures Merger Sub LLC.

 

 

3.

Agreement and Plan of Merger, dated as of the date hereof, by and among BSV
Avondale LLC, MedAmerica Properties Inc., Broad Street Operating Partnership, LP
and BSV Avondale Merger Sub LLC.

 

 

4.

Agreement and Plan of Merger, dated as of the date hereof, by and among BSV
Colonial Investors LLC, MedAmerica Properties Inc., Broad Street Operating
Partnership, LP and BSV Colonial Merger Sub LLC.

 

 

5.

Agreement and Plan of Merger, dated as of the date hereof, by and among BSV
Coral Hills Investors LLC, MedAmerica Properties Inc., Broad Street Operating
Partnership, LP and BSV Coral Hills Merger Sub LLC.

 

 

6.

Agreement and Plan of Merger, dated as of the date hereof, by and among BSV
Crestview Square LLC, MedAmerica Properties Inc., Broad Street Operating
Partnership, LP and BSV Crestview Square Merger Sub LLC.

 

 

7.

Agreement and Plan of Merger, dated as of the date hereof, by and among BSV
Cromwell Parent LLC, MedAmerica Properties Inc., Broad Street Operating
Partnership, LP and BSV Cromwell Merger Sub LLC.

 

 

8.

Agreement and Plan of Merger, dated as of the date hereof, by and among BSV
Cypress Point Investors LLC, MedAmerica Properties Inc., Broad Street Operating
Partnership, LP and BSV Cypress Point Merger Sub LLC.

 

 

9.

Agreement and Plan of Merger, dated as of the date hereof, by and among BSV
Dekalb LLC, MedAmerica Properties Inc., Broad Street Operating Partnership, LP
and BSV Dekalb Merger Sub LLC.

 

 

10.

Agreement and Plan of Merger, dated as of the date hereof, by and among BSV
Greenwood Investors LLC, MedAmerica Properties Inc., Broad Street Operating
Partnership, LP and BSV Greenwood Merger Sub LLC.

 

C-1

--------------------------------------------------------------------------------

 

 

 

11.

Agreement and Plan of Merger, dated as of the date hereof, by and among BSV
Highlandtown Investors LLC, MedAmerica Properties Inc., Broad Street Operating
Partnership, LP and BSV Highlandtown Merger Sub LLC.

 

 

12.

Agreement and Plan of Merger, dated as of the date hereof, by and among BSV
Hollinswood LLC, MedAmerica Properties Inc., Broad Street Operating Partnership,
LP and BSV Hollinswood Merger Sub LLC.

 

 

13.

Agreement and Plan of Merger, dated as of the date hereof, by and among BSV
Lamont Investors LLC, MedAmerica Properties Inc., Broad Street Operating
Partnership, LP and BSV Lamont Merger Sub LLC.

 

 

14.

Agreement and Plan of Merger, dated as of the date hereof, by and among BSV
Lamonticello Investors LLC, MedAmerica Properties Inc., Broad Street Operating
Partnership, LP and BSV Lamonticello Merger Sub LLC.

 

 

15.

Agreement and Plan of Merger, dated as of the date hereof, by and among BSV LSP
East Investors LLC, MedAmerica Properties Inc., Broad Street Operating
Partnership, LP and BSV LSP East Merger Sub LLC.

 

 

16.

Agreement and Plan of Merger, dated as of the date hereof, by and among BSV
Patrick Street Member LLC, MedAmerica Properties Inc., Broad Street Operating
Partnership, LP and BSV Patrick Street Merger Sub LLC.

 

 

17.

Agreement and Plan of Merger, dated as of the date hereof, by and among BSV
Premier Brookhill LLC, MedAmerica Properties Inc., Broad Street Operating
Partnership, LP and BSV Brookhill Merger Sub LLC.

 

 

18.

Agreement and Plan of Merger, dated as of the date hereof, by and among BSV
Spotswood Investors LLC, MedAmerica Properties Inc., Broad Street Operating
Partnership, LP and BSV Spotswood Merger Sub LLC.

 

 

19.

Agreement and Plan of Merger, dated as of the date hereof, by and among BSV West
Broad Investors LLC, MedAmerica Properties Inc., Broad Street Operating
Partnership, LP and BSV West Broad Merger Sub LLC.

 

C-2